Exhibit 10.66

 

  CONFIDENTIAL TREATMENT REQUESTED. *********** INDICATES OMITTED MATERIAL THAT
IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE
COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
  

A.N.: 130339

AMD_00064734.0

AMENDMENT

Date of Amendment: February 16, 2012

AMENDMENT to the Index License Agreement for Funds (the “Agreement”), dated as
of March 18, 2000, by and between MSCI Inc. (f/k/a Morgan Stanley Capital
International Inc.) (“MSCI”) and BlackRock Institutional Trust Company, N.A.
(formerly known as Barclays Global Investors, N.A.) (“Licensee”), as previously
amended. Capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed in the Agreement.

 

1. Exhibit A of the Agreement is hereby amended to add the MSCI Frontier Markets
100 Index. For the avoidance of doubt, the terms contained in Exhibit B of the
Agreement shall apply to all Funds based on the MSCI Frontier Markets 100 Index;
provided that in addition to listing and trading the Funds on an U.S. domiciled
exchange, Funds based on the MSCI Frontier Markets 100 Index also may be listed
and traded on stock or security exchanges domiciled in:

***********

***********

***********

***********

License Fees set forth in the Agreement, as amended, shall apply with respect to
all Funds based on the MSCI Frontier Markets 100 Index. All listed Funds must be
issued, sold and traded on a public basis in accordance with the applicable
securities law. All other terms and restrictions contained in Exhibit B shall
apply.

 

2. This Amendment is intended to amend and operate in conjunction with the
Agreement and together this Amendment and the Agreement constitute the complete
and exclusive statement of the agreement between the parties and supersede in
full all prior proposals and understandings, oral or written, relating to the
subject matter hereof. To the extent that any terms of this Amendment conflict
with any terms of the Agreement, the terms of this Amendment shall control. No
right or license of any kind is granted to Licensee except as expressly provided
in the Agreement and this Amendment.

 

3. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict or choice of laws
principles.

 

LICENSEE: BlackRock Institutional Trust Company, N.A.     MSCI INC.

By

 

/s/ Timothy M. Meyer

   

By

 

/s/ David Kinzelberg

Name

 

Timothy M. Meyer

   

Name

 

David Kinzelberg

 

(printed)

     

(printed)

Title

 

M. Director

   

Title

 

Executive Director

 

LICENSEE: BlackRock Institutional Trust Company, N.A.    

By

 

/s/ Jenni A. Lee

     

Name

 

Jenni A. Lee

       

(printed)

     

Title

 

Director

     